       Case 2:20-cv-19047-JXN-ESK Document 39 Filed 07/30/21 Page 1 of 7 PageID: 1021
       Ltr to Pltf re




                                                       State of New Jersey
PHILIP D. MURPHY                                    OFFICE OF THE ATTORNEY GENERAL                                     ANDREW J. BRUCK
    Governor                                      DEPARTMENT OF LAW AND PUBLIC SAFETY                                  Acting Attorney General
                                                            DIVISION OF LAW
SHEILA Y. OLIVER                                               25 MARKET STREET                                        MICHELLE L. MILLER
   Lt. Governor                                                   PO Box 116                                                  Director
                                                           TRENTON, NJ 08625-0116




                                                                July 30, 2021

          VIA ECF

          The Honorable Julien Xavier Neals, U.S.D.J.
          United States District Court for the District of New Jersey
          Martin Luther King Building & U.S. Courthouse
          50 Walnut Street
          Newark, New Jersey 07101

                        Re:    Smith & Wessson Brands, Inc. v. Gurbir S. Grewal, et al.
                               Docket No. 20-cv-19047-JXN-ESK
          Dear Judge Neals:

                 This office represents the Defendants in the above-referenced matter. Earlier
          this evening, counsel for Smith & Wesson sent a letter advising (1) that a decision was
          pending as to Smith & Wesson’s emergent motion to the New Jersey Appellate Division
          seeking a stay of the New Jersey Superior Court’s June 30, 2021 order that directed
          Smith & Wesson to fully respond to the investigative subpoena within thirty days, and
          (2) that Smith & Wesson anticipated seeking a temporary restraining order against the
          enforcement of the subpoena should the Appellate Division (which had entered an
          interim stay) deny the motion for a stay.




                                   HUGHES JUSTICE COMPLEX• TELEPHONE: 609-376-2787 • FAX: 609-633-7434
                              New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 2:20-cv-19047-JXN-ESK Document 39 Filed 07/30/21 Page 2 of 7 PageID: 1022

                                                                             July 30, 2021
                                                                                    Page 2


       Yesterday, the Appellate Division actually already issued an order denying Smith
& Wesson’s motion for an emergent stay, finding no merit in Smith & Wesson’s claims
of irreparable harm and on the merits. A copy of that order is provided as Exhibit A
to this letter. The Appellate Division’s ruling stated in relevant part:

      Smith & Wesson seeks to stay execution of the trial court’s order dated
      June 30, 2021. We have considered the application in light of the criteria
      in [Crowe v.] DeGioia, 90 N.J. [126], 132-34 [(1982)], and conclude [Smith
      & Wesson] has not established it would be irreparably harmed if a stay
      and emergent relief are denied. Additionally, the trial court did not abuse
      its discretion in granting enforcement of the subpoena based on the
      finding that the information requested was relevant and should not be
      quashed as unconstitutional. Moreover, there is no indication the
      subpoena was oppressive or unreasonable. With respect to the federal
      matter, the trial court properly determined this litigation should not be
      stayed under the first-filed rule as set forth in the trial court’s
      comprehensive written decision. Accordingly, [Smith & Wesson’s]
      application for emergent relief is denied.

      [See Exhibit A at 3.]

       In short, the Appellate Division’s order provides further support for Defendants’
argument that the New Jersey state courts are the appropriate forum to address Smith
& Wesson’s objections to the subpoena and that this federal action should be dismissed
pursuant to Younger v. Harris, 401 U.S. 37 (1971). In effect, Smith & Wesson is seeking
an emergency order from this Court effectively nullifying the state court’s decision to
enforce a subpoena, even though the relevant New Jersey appellate court found no
error justifying such a stay. That is simply not the role of a federal court. Not only that
but the Appellate Division’s decision further confirms that Smith & Wesson’s assorted
constitutional claims lack merit and that Smith & Wesson will not suffer irreparable
harm from simply turning over documents.

       As such, Defendants will oppose any application in this Court that seeks to stay
the enforcement of the Superior Court’s order – especially after Defendant voluntarily
withdrew its prior TRO request and then waited four months before choosing to file
one again. Smith & Wesson had a chance to have all its arguments heard in state court
where this case belongs, and the state court simply found its claims wanting.
Case 2:20-cv-19047-JXN-ESK Document 39 Filed 07/30/21 Page 3 of 7 PageID: 1023

                                                                  July 30, 2021
                                                                         Page 3


      Thank you for your kind consideration of this submission.

                               Respectfully submitted,

                               GURBIR S. GREWAL
                               ATTORNEY GENERAL OF NEW JERSEY

                               By:/s/ Robert J. McGuire
                               Robert J. McGuire
                               Deputy Attorney General

cc: All counsel (via ECF)
Case 2:20-cv-19047-JXN-ESK Document 39 Filed 07/30/21 Page 4 of 7 PageID: 1024

                                                                 July 30, 2021
                                                                        Page 4




         EXHIBIT A
FILED,Case
      Clerk of2:20-cv-19047-JXN-ESK               Document
               the Appellate Division, July 29, 2021,          39 M-006217-20
                                                      A-003292-20, Filed 07/30/21   Page 5 of 7 PageID: 1025


                                        ORDER ON EMERGENT MOTION
                                       --------------------------


                                                         SUPERIOR COURT OF NEW JERSEY
GURBIR S. GREWAL, ATTORNEY                               APPELLATE DIVISION
GENERAL OF THE STATE OF NEW                              DOCKET NO. A-003292-20T2
JERSEY, AND KAITLIN A. CARUSO,                           MOTION NO. M-006217-20
ACTING DIRECTOR OF THE NEW                               BEFORE      PART P
JERSEY DIVISION OF CONSUMER                              JUDGES:     THOMAS W. SUMNERS JR.
AFFAIRS,                                                             LISA A FIRKO
V.
SMITH & WESSON SALES CO., INC.
A/K/A AMERICAN OUTDOOR BRANDS
SALES CO., A/K/A SMITH & WESSON
CORP.,

EMERGENT MOTION 07/26/2021                              BY:     SMITH & WESSON SALES COMPANY
FILED:

ANSWER FILED:             07/28/2021                    BY:     GURBIR S. GREWAL, ATTORNEY
                                                                GENERAL OF THE STATE OF NEW
                                                                JERSEY



                                   ORDER
                                   -----
     THIS MATTER HAVING BEEN DULY PRESENTED TO THE COURT, IT IS, ON THIS
29th day of July, 2021, HEREBY ORDERED AS FOLLOWS:

MOTION BY         APPELLANT

MOTION FOR STAY:                                        DENIED

SUPPLEMENTAL:

     Respondents commenced an investigation to determine whether
appellant, which manufactures, advertises, and sells firearms, violated
the New Jersey Consumer Fraud Act (CFA), N.J.S.A. 56:8-1 to -20, through
its advertising and marketing practices. In particular, respondents'
preliminary investigation suggested that appellant's advertisements to New
Jersey consumers might mislead an individual owning a Smith & Wesson
firearm in respect of perceived safety and safety in the home.
Respondents also took the position that some of appellant's advertisements
in the State do not disclose the concealed carry of a firearm is unlawful
absent a permit.


                                                           1
FILED,Case
      Clerk of2:20-cv-19047-JXN-ESK               Document
               the Appellate Division, July 29, 2021,          39 M-006217-20
                                                      A-003292-20, Filed 07/30/21   Page 6 of 7 PageID: 1026
     In furtherance of their investigation, on October 14, 2020,
respondents served a subpoena on appellant seeking information as to
whether it made misleading statements or omissions relative to the safety,
efficacy, and/or benefit of the firearms it markets to citizens of this
State. After requesting a one-month extension to respond to the subpoena,
appellant advised it would not produce any documents in response to the
subpoena, which sought copies of "advertisements, studies, analyses,
and/or evaluations" either "substantiating, disproving, or otherwise
concerning claims in its advertisements."

     On December 15, 2020, appellant filed a lawsuit against respondents
in the United States District Court for the District of New Jersey
alleging the issuance of the subpoena violates the U.S. Constitution.
Smith & Wesson Brands, Inc., et al. v. Grewal, et al., No. 20-cv-19047
(D.N.J.).

     On February 12, 2021, respondent filed a complaint and order to show
cause in the Chancery Division seeking compliance with the subpoena, which
was granted on February 22, 2021. On March 11, 2021, appellant filed a
cross-motion to dismiss, stay, or quash the subpoena, which was denied on
June 30, 2021. The trial court ordered compliance within thirty days and
concluded the subpoena is "reasonably related to a legitimate purpose
under the [CFA]." The judge noted the similarity to requests made to
"other industries"; rejected appellant's arguments that the subpoena
violates its constitutional rights, and "did not reflect an improper State
motive." The judge also determined that responding to the subpoena did
not have to await resolution of the federal lawsuit because appellant made
a "tactical" or "unnecessary" maneuver by initially filing in federal
court.

     On July 22, 2021, this court granted appellant's application to file
an emergent motion and stayed the June 30, 2021 order as to paragraph one
pending further order of this court. Paragraph two of the June 30, 2021
order remained in full force and effect.

     The standards for emergent relief are clear. A party seeking
injunctive relief, such as a stay, must demonstrate that: (1) the moving
party will suffer irreparable harm if the injunction does not issue; (2)
the claim for relief is based upon an established legal right; (3) the
moving party has a substantial likelihood of success on the merits of the
case; and (4) the balance of the equities favor the moving party. Crowe
v. De Gioia, 90 N.J. 126, 132-34 (1982).

     A subpoena may be employed as a method to obtain pre-trial discovery.
R. 1:9-2; R. 4:14-7. Rule 4:10-2 governs the broad scope of discovery.
Under Rule 4:10-2(a), "parties may obtain discovery regarding any non-
privileged matter that is relevant to the subject of a pending action or
is reasonably calculated to lead to the discovery of admissible evidence."
In re Liquidation of Integrity Ins. Co., 165 N.J. 75, 82 (2000). Relevant

                                                           2
FILED,Case
      Clerk of2:20-cv-19047-JXN-ESK               Document
               the Appellate Division, July 29, 2021,          39 M-006217-20
                                                      A-003292-20, Filed 07/30/21   Page 7 of 7 PageID: 1027
evidence is "evidence having a tendency in reason to prove or disprove any
fact of consequence to the determination of the action." N.J.R.E. 401.
Inadmissibility of evidence is not a ground for objection "if the
information sought appears reasonably calculated to lead to the discovery
of admissible evidence." R. 4:10-2(a).

     The court on motion, "may quash or modify the subpoena or notice if
compliance would be unreasonable or oppressive." R. 1:9-2. We review a
trial judge's decision to quash a subpoena for an abuse of discretion. In
re Subpoena Duces Tecum, 214 N.J. 147, 162 (2013).

     Defendant Smith & Wesson seeks to stay execution of the trial court's
order dated June 30, 2021. We have considered the application in light of
the criteria in De Gioia, 90 N.J. at 132-34, and conclude defendant has
not established it would be irreparably harmed if a stay and emergent
relief are denied. Additionally, the trial court did not abuse its
discretion in granting enforcement of the subpoena based on the finding
that the information requested was relevant and should not be quashed as
unconstitutional. Moreover, there is no indication the subpoena was
oppressive or unreasonable. With respect to the federal matter, the trial
court properly determined this litigation should not be stayed under the
first-filed rule as set forth in the trial court's comprehensive written
decision. Accordingly, defendant's application for emergent relief is
denied.


                                                        FOR THE COURT:




                                                        LISA A. FIRKO, J.A.D.

C-000025-21
ESX-C-000025-21             ESSEX
ORDER - REGULAR MOTION
TLP




                                                           3
